Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Response to Amendment
The amendment dated 08 April 2022 has been entered into the record.
Election/Restrictions
Newly submitted claims 15-16 and 19-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: These claims are directed to a process to make a liquid crystal cell that includes the step of rubbing an alignment layer in situ over the spacers, the step of forming an alignment layer on the support film after forming the spacers, or the step of forming spacers located in non-active materials. These three different inventions require different fields of search, such as searching different class-subclass combinations, searching different electronic resources and employing different search strategies and search queries.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-16 and 19-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Regarding independent claim 1, Applicant argues that prior art reference of record Ilyama fails to disclose the newly added claim limitation that the spacers have an aspect ratio of at least 4:3. Applicant supports this argument by stating that while Ilyama discloses a spacer that has an oval shape, there is no disclosure of the claimed 4:3 aspect ratio. This argument is not persuasive.
Figures 2 and 3 of Ilyama disclose a height, D, for the spacers 1. Paragraph 28 of Ilyama further discloses that the spacers 1 can take on various shapes, such as spherical, oval sphere, columnar, needle-like, and a combination thereof. Paragraph 29 of Ilyama additionally discloses that the value of D ranges preferably from 3 µm – 30 µm. Given that the spacers can be oval and that their height D ranges from 3 µm – 30 µm, the width of the spacers can be less than the value chosen for D, where the long axis of the oval is disposed normal to the substrate and the short axis is disposed parallel to the substrate. In view of the preceding, ovular spacer 1 of Ilyama can have a height D equal to 4 µm and the width of the ovular spacer can be equal to 3 µm, thus resulting in an aspect ratio of at least 4:3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 8, the meaning of the limitation “the single plastics film” is unclear. The meaning is unclear because it is not certain as to whether the limitation refers to “a single plastics support film” recited in claim 7 or whether some other film is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to “a single plastics support film” recited in claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2020/0004088), of record, in view of Ilyama (US 2020/0150477), of record.
Re: claim 1, Nakamura discloses liquid crystal material 14 (Fig. 1) contained between two plastics film components 21A, 21B (para. 29 discloses TAC, a known plastic), wherein the liquid crystal material is interspersed with spacers 24, wherein an area occupied by spacers is between about 0.25% and about 0.5% of the sum of the area occupied by spacers and an area occupied by the liquid crystal material (para. 44 discloses a range of 0.1% - 2.5% inclusive, which overlaps the claimed range).
Nakamura does not explicitly disclose that the spacers have an aspect ratio of at least 4:3, the aspect ratio being the ratio of spacer diameter to spacer height.
Ilyama discloses that the spacers 1 (Figs. 2, 3) have an aspect ratio of at least 4:3, the aspect ratio being the ratio of spacer diameter to spacer height (Paragraph 28 discloses that the spacers 1 can be ovular, where the long axis of the oval is disposed normal to the substrate and the shorter axis of the oval is disposed parallel to the substrate. Paragraph 29 discloses that the value of D ranges preferably from 3 µm – 30 µm. Given that the spacers can be oval and that their height D ranges from 3 µm – 30 µm, the width of the spacers can be less than the value chosen for D. Therefore, an aspect ratio of the spacers is 4:3, where the height of the spacer is 4 µm and the width of the spacer is 3 µm).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the spacers have an aspect ratio of at least 4:3, the aspect ratio being the ratio of spacer diameter to spacer height, as disclosed by Ilyama, in the device disclosed by Nakamura for the purpose of optimizing the aperture ratio and minimizing the overall thickness of the display device. 
Re: claim 3, Nakamura and Ilyama disclose the limitations of claim 1, and IIyama further discloses that the spacers 1 (Fig. 2) have a cross-sectional diameter of about 20 microns and a height of about 7.5 microns (para. 29 discloses a range of 3 µm – 30 µm, which overlaps the claimed range, and para. 28 discloses that the spacers are oval shaped).
Re: claim 4, Nakamura and Ilyama disclose the limitations of claim 1, and IIyama further discloses that the spacers have a cross-sectional diameter of greater than 10 microns (para. 29 discloses a range of 3 µm – 30 µm).
Re: claim 5, Nakamura and Ilyama disclose the limitations of claim 4, and IIyama further discloses that the spacers have a cross-sectional diameter of less than 30 microns (para. 29 discloses a range of 3 µm – 30 µm).
Re: claim 6, Nakamura and Ilyama disclose the limitations of claim 5, and IIyama further discloses that the spacers have a cross-sectional diameter of 15 to 25 microns (para. 29 discloses a range of 3 µm – 30 µm).
Re: claim 9, Nakamura and IIyama disclose the limitations of claim 1, and Ilyama further discloses that the cross-sectional diameter of the spacers is greater than the height of the spacers (para. 28 discloses oval shape, where the long axis of the oval is parallel to the substrate and the short axis of the oval is perpendicular to the substrate).
Re: claim 10, Nakamura and Ilyama disclose the limitations of claim 1, and Nakamura further discloses an electro-optic device 1 (para. 27).
Re: claim 11, Nakamura and IIyama disclose the limitations of claim 1, and Ilyama further discloses that the spacers have an aspect ratio of at least 2:1 (Paragraph 29 discloses that the value of D ranges preferably from 3 µm – 30 µm. Given that the spacers can be oval and that their height D ranges from 3 µm – 30 µm, the width of the spacers can be less than the value chosen for D. Therefore, an aspect ratio of the spacers is at least 2:1, where the height of the spacer is at least 6 µm and the width of the spacer is 3 µm).
Re: claim 12, Nakamura and IIyama disclose the limitations of claim 1, and Ilyama further discloses that the spacers have an aspect ratio of at least 8:3 (Paragraph 29 discloses that the value of D ranges preferably from 3 µm – 30 µm. Given that the spacers can be oval and that their height D ranges from 3 µm – 30 µm, the width of the spacers can be less than the value chosen for D. Therefore, an aspect ratio of the spacers is about 8:3, where the height of the spacer is 8 µm and the width of the spacer is 3 µm).
Re: claim 13, Nakamura and IIyama disclose the limitations of claim 1, and Ilyama further discloses that the spacers have an aspect ratio of no more than 4:1 (Paragraph 29 discloses that the value of D ranges preferably from 3 µm – 30 µm. Given that the spacers can be oval and that their height D ranges from 3 µm – 30 µm, the width of the spacers can be less than the value chosen for D. Therefore, an aspect ratio of the spacers can be capped, where the height of the spacer is a maximum at 12 µm and the width of the spacer is 3 µm).
Re: claim 14, Nakamura and IIyama disclose the limitations of claim 1, and Ilyama further discloses that the spacers have an aspect ratio of no more than 10:3 (Paragraph 29 discloses that the value of D ranges preferably from 3 µm – 30 µm. Given that the spacers can be oval and that their height D ranges from 3 µm – 30 µm, the width of the spacers can be less than the value chosen for D. Therefore, an aspect ratio of the spacers can be capped, where the height of the spacer is a maximum at 12 µm and the width of the spacer is 3 µm).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ilyama and Park (US 2017/0168342), of record.
Re: claim 2, Nakamura and Ilyama disclose the limitations of claim 1; however, neither reference explicitly discloses that the spacers are arranged in a regular or substantially regular hexagonal pattern.
Park discloses the spacers 252 are arranged in a regular or substantially regular hexagonal pattern (Figs. 11, 10).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the spacers be arranged in a substantially hexagonal pattern, as disclosed by Park, in the device disclosed by Nakamura and Ilyama for the purpose of maintaining a consistent cell gap while minimizing the weight of the device.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ilyama and Suzuki (US 5513026), of record.
Re: claim 7, Nakamura and Ilyama the limitations of claim 1; however, neither reference explicitly discloses that each of the two plastics film components comprises a single plastics support film having a thickness of about 60 microns.
Suzuki discloses that the plastic film 1 (Fig. 2A) comprises a single plastics support film having a thickness of about 60 microns (col 4, lines 51-52 disclose 100 microns, which is close to the claimed thickness. A prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close [MPEP § 2144.05]).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have each of the two plastics film components comprise a single plastics support film having a thickness of about 60 microns, as disclosed by Suzuki, in the device disclosed by Nakamura and Ilyama for the purpose of minimizing the thickness of the display device while providing a base with sufficient rigidity on which to stack the layers of the display device.
Re: claim 8, Nakamura, Ilyama and Suzuki disclose the limitations of claim 7, and Nakamura further discloses that the single plastics support film comprises a TAC film (para. 29).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, in view of Ilyama and Inoue (US 2005/0275787).
Re: claim 17, Nakamura and Ilyama disclose the limitations of claim 10; however, neither reference explicitly discloses that the electro-optic device comprises non-active areas interspersed between the active areas, wherein the spacers are located in non-active areas.
Inoue discloses that the electro-optic device 1 (Fig. 5A) comprises non-active areas interspersed between the active areas (Fig. 4), wherein the spacers are located in non-active areas (Figs. 4, 5A).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the electro-optic device comprise non-active areas interspersed between the active areas, wherein the spacers are located in non-active areas, as disclosed by Inoue, in the device disclosed by Nakamura and Ilyama for the purpose of preventing device components from being visible by a viewer of the device.
Re: claim 18, Nakamura, Ilyama, and Inoue disclose the limitations of claim 17, and Inoue further discloses that the electro-optic device comprises a colour filter array 11, wherein the colour filter array comprises colour filters in colour filter areas (Figs. 4, 5A) and black matrix 10 in black matrix areas, and wherein the non-active areas comprise the black matrix areas and the active areas comprise the colour filter areas (Figs. 4, 5A).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871